UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June30, 2009 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission_File_Number_ 000-50217 ICON Income Fund Nine, LLC (Exact name of registrant as specified in its charter) Delaware 13-4183234 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 418-4700 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of “large accelerated filer,’’ “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer [X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No Number of outstanding shares oflimited liability companyinterests of the registrant onJuly 31, 2009is 97,955. ICON Income Fund Nine, LLC Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Consolidated Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Changes in Members’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2. Manager’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 29 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Balance Sheets Assets June 30, December 31, (unaudited) Current assets Cash and cash equivalents $ $ Current portion of net investment in finance leases Other current assets Assets held for sale - Total current assets Non-current assets Net investment in finance leases, less current portion Leased equipment at cost (less accumulated depreciation of$14,044,069 and $12,060,032, respectively) Investments in joint ventures Investment in unguaranteed residual values Other non-current assets, net Total non-current assets Total Assets $ $ Liabilities and Members' Equity Current liabilities Current portion of non-recourse long-term debt $ $ Interest rate swap contracts Deferred revenue Accrued expenses and other current liabilities Total current liabilities Non-current liabilities Non-recourse long-term debt, net of current portion Total Liabilities Commitments and contingencies (Note 12) Members' Equity Additional Members Manager ) ) Accumulated other comprehensive loss ) ) Total Members' Equity Total Liabilities and Members' Equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Statements of Operations (unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenue: Rental income $ Finance income Income (loss) from investments in joint ventures ) ) Net (loss) gain on sales of equipment and unguaranteed residual values ) Interest and other income Total revenue Expenses: Management fees - Manager - - Administrative expense reimbursements - Manager - - - General and administrative Interest Depreciation and amortization Impairment loss - - Total expenses Net income (loss) $ $ ) $ $ ) Net income (loss) allocable to: Additional Members $ $ ) $ $ ) Manager ) ) $ $ ) $ $ ) Weighted average number of additional shares of limited liability company interests outstanding Net income (loss) per weighted average additional share of limited liability company interests $ $ ) $ $ ) See accompanying notes to consolidated financial statements. 2 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Statement of Changes in Members' Equity Accumulated Additional Member Additional Other Comprehensive TotalMembers' Shares Members Manager Loss Equity Balance, December 31, 2008 $ $ ) $ ) $ Net income - - Change in valuation of interest rate swap contracts - - - Comprehensive income Cash distributions to members - ) ) - ) Period Ended March 31, 2009 (unaudited) $ $ ) $ ) $ Net income - - Change in valuation of interest rate swap contracts - - - Comprehensive income Cash distributions to members - ) ) - ) Period Ended June 30, 2009 (unaudited) $ $ ) $ ) $ See accompanying notes to consolidated financial statements. 3 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Cash flows from operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Rental income paid directly to lenders by lessees ) ) Finance income ) ) (Income) loss from investments in joint ventures ) Net gain on sale of equipment and unguaranteed residual values ) ) Depreciation and amortization Interest expense from amortization of debt financing costs Interest expense on non-recourse financing paid directly to lenders by lessees Impairment loss - Changes in operating assets and liabilities: Collection of finance leases Other assets, net ) Deferred revenue ) ) Accrued expenses and other current liabilities ) Distributions from joint ventures Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales of equipment Investment in joint venture - ) Distributions from joint ventures in excess of profits Net cash provided by investing activities Cash flows from financing activities: Cash distributions to members ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Supplemental disclosure of non-cash investing and financing activities: Principal and interest paid on non-recourse long-term debt directly to lenders by lessees $ $ See accompanying notes to consolidated financial statements. 5 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements
